 

 

EXHIBIT 10.29

 

OPTION AGREEMENT

 

This option agreement (the “Option Agreement”), is made on August 13, 2020 (the
“Effective Date”), by TORCHLIGHT ENERGY, INC., a Texas corporation, and
TORCHLIGHT HAZEL, LLC, a Texas limited liability company, whose mailing address
is 5700 W. Plano Pkwy #3600, Plano, TX 75093 and email address is
john@torchlightenergy.com (collectively “Torchlight”), MASTERSON HAZEL PARTNERS,
LP, a Texas limited partnership whose mailing address is P.O. Box 1189, Midland,
TX 79702 and email address is ced@mastersonps.com (“Masterson”), and McCabe
Petroleum Corporation, a Texas Corporation, whose mailing address is 500 W.
Texas Ave. Ste. 890, Midland, TX 79701 and email address is gregmccabe@aol.com
(“MPC”) collectively the “Parties”.

 

I – Drilling Obligation & Grant of Options

 

Masterson shall drill and complete, or cause to be drilled and completed, at its
sole cost and expense (subject to Sections V and VII), a new lateral well on
Torchlight’s Hazel Prospect1 (the “Well”) sufficient to satisfy Torchlight’s
continuous development obligations on the southern half of the Hazel Prospect2
(“Southern Drilling Obligations”). Masterson shall satisfy the Southern Drilling
Obligations no later than September 30, 2020. Provided, however, that Masterson
shall be entitled to receive, as its sole recourse for the recoupment of
Drilling Costs, the revenue from production of the Well attributable to
Torchlight’s interest (“Production Revenue”) until such time as it has recovered
its reasonable costs and expenses for drilling, completing, and operating the
Well (“Drilling Costs”).

 

In exchange for Masterson satisfying the Southern Drilling Obligations,
Torchlight grants to Masterson the exclusive right and option to perform
operations, at Masterson’s sole cost and expense, on the Hazel Prospect
sufficient to satisfy Torchlight’s continuous development obligations on the
northern half of the Hazel Prospect (“Northern Drilling Obligations”),3 as
defined below (the “Drilling Option”). Masterson will also pay to Torchlight
$1,000.00 at the time this Option Agreement is executed and delivered as further
consideration of the Options (“Option Fee”). In spite of anything to the
contrary, if Masterson fails to satisfy the Southern Drilling Obligations by
September 30, 2020, then the Options will automatically terminate, and
Torchlight may retain the Option Fee as its sole remedy.

 

In the event that Masterson exercises such Drilling Option and satisfies the
Northern Drilling Obligations, then Masterson shall have the option to purchase
the Hazel Prospect under the terms of the Purchase and Sale Agreement which is
attached as Exhibit “B” (the “Purchase Option”). The Drilling Option and
Purchase Option may be collectively referred to herein as the “Options”.

 

 

1“Hazel Prospect” means Torchlight and its subsidiaries’ interests in the Hazel
Prospect leases and the lands described in Exhibit “A” and the Assets as
described in the Purchase Sale Agreement attached as Exhibit “B”.

 

2The south half of the Hazel Prospect being those 5,131.44 net mineral acres in
Sections 70, 71, 72, 73, 74, 75, 41, 86, 87 and 88 as described further in
Exhibit “A” and the Assets as described in the Purchase Sale Agreement attached
as Exhibit “B”.

 

3The north half of the Hazel Prospect being those 4,630.64 net mineral acres in
Sections 89, 90, 91, 102, 103, 104, 105, 106 and 107 as described further in
Exhibit “A”.

OPTION AGREEMENT- Page 1 -

 

 

II - Option Period

 

The time during which Masterson may exercise the Options shall be from the
Effective Date through and including December 1, 2020, unless extended under the
terms of this Option Agreement (the “Option Period”). The Option Period may be
extended to March 31, 2021 if Masterson: (1) has satisfied it obligations
regarding the Well; (2) no later than December 1, 2020, delivers notice of
intent to conduct operations sufficient to satisfy the Northern Drilling
Obligations; and (3) on before December 15, 2020 conducts operations sufficient
to satisfy the Northern Drilling Obligations.

 

III - Purchase Price of Hazel Prospect

 

The full purchase price of the Hazel Prospect is $12,690,704.00 for
approximately 9,762.08 net mineral acres (the “Purchase Price”), and not less
than a 74% net revenue interest (the “NRI”), which is payable as provided in
this Option Agreement and the “Purchase Sale Agreement”, which is to be executed
by the parties in the form of the document attached as Exhibit “B”, if Masterson
elects to exercise the Purchase Option. The price per net mineral acre shall be
$1,300.00.

 

As provided in the Purchase Sale Agreement, in the event Masterson establishes
that Torchlight or its subsidiaries own more or less net mineral acreage or NRI
than set forth above, the Purchase Price shall accordingly be proportionately
increased or reduced by the price per net mineral acre.

 

Torchlight shall maintain and protect the leasehold interest until execution of
the Purchase Sale Agreement or give Masterson thirty (30) days prior written
notice of Torchlight’s intent not to maintain and protect said leasehold
interest.

 

IV – MPC Reversionary Interest

 

In order to induce Masterson to enter into this Option Agreement, on the strict
condition of Masterson closing the transaction pursuant to the Purchase Sale
Agreement, then MPC (an entity wholly owned by Greg McCabe) agrees to reduce its
reversionary interest burdening Torchlight’s proportionate interest in the Hazel
Prospect (as described in that certain “Participation Agreement” dated May 1,
2016) from 20% to not more than 12.5%.

 

V - The Well

 

The Well shall be a lateral well drilled by, or caused to be drilled by,
Masterson utilizing a stimulation method at a location and length approved, in
writing and prior to commencement, by Greg McCabe or Rich Masterson. Masterson,
its affiliates and agents shall have the right to use any and all necessary
Torchlight facilities, including, but not limited to, Torchlight or its
affiliates’ tank battery. At all times Masterson shall conduct itself and the
operations in a manner consistent with a reasonably prudent operator.

OPTION AGREEMENT- Page 2 -

 

 

If, during the drilling of the Well, Masterson shall encounter granite or any
other practically impenetrable substance or encounter mechanical difficulties or
if the hole is lost for any reason not reasonably within control of Masterson,
Masterson shall have and is hereby granted the right to abandon said well; and
Masterson may commence the actual drilling and completion, at Masterson’s sole
costs and expense (subject to Section VII), of a substitute well to serve as the
Well. If a substitute well is commenced, it will be drilled at a location and
using a stimulation method and depth as approved by Greg McCabe or Rich
Masterson. For the avoidance of doubt, the substitute well shall be deemed to be
the Well for all purposes of this Option Agreement.

 

Torchlight shall instruct the payor of any proceeds of production to deliver all
income attributable to Torchlight’s interest that is generated from the Well
directly to Masterson until Masterson’s Drilling Costs have been recouped in
full. In the event Torchlight receives any proceeds that should have been
delivered to Masterson, Torchlight shall immediately notify Masterson and send
the misdelivered proceeds to Masterson.

 

VI - Purchase Sale Agreement

 

Within ten (10) days of a timely election of Masterson’s exercise of the
Purchase Option pursuant to Section IV, Torchlight and Masterson shall execute
the Purchase Sale Agreement for the Hazel Prospect attached as Exhibit “B”.

 

The Parties covenant that at any time after the Effective Date of this Option
Agreement, they will execute such additional instruments and take such actions
as may be reasonably be requested by the party(ies) to confirm or perfect or
otherwise to carry out the intent and purposes of this Option Agreement.

 

VII - Failure to Exercise Option

 

If Masterson does not exercise the Drilling Option in accordance with its terms
and within the Option Period, the Purchase Option and the rights of Masterson
will automatically and immediately terminate.

 

Pursuant to the terms of Section V, if Masterson fails to exercise the Purchase
Option, Masterson shall retain any and all income from the Well until Masterson
recoups all Drilling Costs, as Masterson’s sole recourse in recouping its
Drilling Costs.

 

VIII - Notices

 

All notices provided for in this Option Agreement will be deemed to have been
given if and when deposited in the United States mail by registered or certified
mail, properly stamped and addressed to the party for whom intended, at the
party’s address listed above, or when delivered personally in writing to the
party, or via electronic mail to the addresses provided in the Option Agreement.

OPTION AGREEMENT- Page 3 -

 

 

IX - Binding Effect and Miscellaneous Provisions

 

This Option Agreement and corresponding Purchase Sale Agreement are subject to
any and all leases, assignments, or other public filings affecting the Assets,
the Participation Agreement, that certain Farmout Agreement executed by and
between Oxy USA, Inc. and Imperial Exploration, LLC on March 21, 2016, and that
certain Joint Operating Agreement executed by, between, and among Torchlight
Energy Operating, LLC, Torchlight Energy, Inc., and Imperial Exploration, LLC on
May 1, 2016 (“JOA”).

 

This Option Agreement is not transferable nor assignable unless agreed to by the
Parties in writing and will be binding on and inure to the benefit of the
Parties to them and to their respective heirs, personal representatives,
successors, and assigns. Any assignment made in violation of this requirement is
void.

 

Except as otherwise expressly provided herein, no waiver with respect to this
Option Agreement shall be enforceable unless in writing and signed by the party
against whom enforcement is sought. Except as otherwise expressly provided
herein, no failure to exercise, delay in exercising, or single or partial
exercise of any right, power or remedy by any party, and no course of dealing
between or among any of the Parties, shall constitute a waiver of, or shall
preclude any other or further exercise of, any right, power or remedy.

 

This Option Agreement may be executed in counterparts, each of which shall be
deemed an original and both considered one and the same Option Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such “.pdf”
signature page were an original thereof. This Option Agreement shall only be
binding on the Parties and their respective successors and assigns when executed
by both of the Parties.

 

In connection with the negotiation and drafting of this Option Agreement, the
Parties represent and warrant to each other that they have had the opportunity
to be advised by attorneys of their own choice and, therefore, the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting Party shall not be employed in the interpretation of this Option
Agreement or any amendments hereto.

 

If any provision of this Option Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable and this Option Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof,
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically, as part of this
Option Agreement, a provision as similar in terms and substance to such illegal,
invalid, or unenforceable provision as may be possible and legal, valid, and
enforceable.

OPTION AGREEMENT- Page 4 -

 

 

The Parties agree that as between the Parties hereto the terms in this Option
Agreement shall prevail should there be any conflict with any other agreement,
including, but not limited to, the Purchase Sale Agreement.

 

Capitalized terms used but not defined herein shall have the respective meanings
given to them in the Purchase Sale Agreement.

 

This Option Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Texas without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of Texas. The Parties agree that venue
is proper in Midland County, Texas and if venue is not mandatory shall be filed
in a court of competent jurisdiction in Midland County, Texas.

 

This Option Agreement shall not confer any rights or remedies upon any person
other than the Parties and their respective successors and assigns.

 

Each of the Parties agrees to execute, acknowledge, and deliver to the other
party such further instruments, and take such other actions, as may be
reasonably requested in order to more effectively assure to said other party all
of the respective rights, titles, interests, and privileges intended to be
assigned or inuring to the benefit of such party in consummation of the
transactions contemplated hereby.

 

The Parties agree that this Option Agreement is intended to be a
fully-integrated document, and all prior agreements or understanding regarding
the subject matter are superseded by this Option Agreement.

 

A Party prevailing in any legal action arising from this Option Agreement shall
be entitled to recover its reasonable and necessary attorney fees and costs from
the non-prevailing Party(ies).

 

[Signature pages follow.]

OPTION AGREEMENT- Page 5 -

 

 

The Option Agreement has been executed as of the Effective Date set forth above.

 

  TORCHLIGHT ENERGY, INC.       X: /s/ John A. Brda   Name:  John A. Brda  
Title: CEO

 

STATE OF TEXAS §   § COUNTY OF  Collin §

 

BEFORE ME, the undersigned authority, on this day personally appeared John A.
Brda, who being duly sworn, upon oath, says that he is authorized to execute
this agreement; and he acknowledged to me that he executed the same for the
purposes and considerations therein expressed, and in the capacity stated
herein. SUBSCRIBED AND SWORN TO before me by the said Chief Executive Officer on
this the 13th day of August, to certify which witness my hand and seal of
office.

 

  /s/ Anna Karlsen   Notary Public   In and For Said County and State        
TORCHLIGHT HAZEL, LLC         X: /s/ John A. Brda   Name:  John A. Brda   Title:
MGR

 

STATE OF TEXAS §   § COUNTY OF  Collin §

 

BEFORE ME, the undersigned authority, on this day personally appeared John A.
Brda, who being duly sworn, upon oath, says that he is authorized to execute
this agreement; and he acknowledged to me that he executed the same for the
purposes and considerations therein expressed, and in the capacity stated
herein. SUBSCRIBED AND SWORN TO before me by the said Manager on this the 13th
day of August, to certify which witness my hand and seal of office.

 

  /s/ Anna Karlsen   Notary Public   In and For Said County and State

OPTION AGREEMENT- Page 6 -

 

 

  MASTERSON HAZEL PARTNERS, LP       X:  /s/ Clifton DuBose Jr   Clifton Edwin
DuBose, Jr., CEO of Masterson
Hazel Management, LLC, its General Partner

 

STATE OF TEXAS §   § COUNTY OF  Midland §

 

BEFORE ME, the undersigned authority, on this day personally appeared Clifton E.
DuBose, who being duly sworn, upon oath, says that he is authorized to execute
this agreement; and he acknowledged to me that he executed the same for the
purposes and considerations therein expressed, and in the capacity stated
herein. SUBSCRIBED AND SWORN TO before me by the said CEO on this the 13th day
of August, to certify which witness my hand and seal of office.

 

  /s/ Amy Taylor   Notary Public   In and For Said County and State        
MCCABE PETROLEUM CORPORATION         X: /s/ Greg McCabe   Name:  Greg McCabe  
Title: President

 

STATE OF TEXAS §   § COUNTY OF  Midland §

 

BEFORE ME, the undersigned authority, on this day personally appeared Greg
McCabe, who being duly sworn, upon oath, says that he is authorized to execute
this agreement; and he acknowledged to me that he executed the same for the
purposes and considerations therein expressed, and in the capacity stated
herein. SUBSCRIBED AND SWORN TO before me by the said President on this the 13th
day of August, to certify which witness my hand and seal of office.

 

  /s/ Amy Taylor   Notary Public   In and For Said County and State

OPTION AGREEMENT- Page 7 -

 

 

EXHIBIT “A”

OPTION AGREEMENT- Page 8 -

 

 

EXHIBIT “B”

OPTION AGREEMENT- Page 9 -

 